Citation Nr: 0827724	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

!.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of entitlement 
to service connection for diabetes mellitus 

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
diabetes mellitus in September 2001 and declined to reopen 
the claim in a September 2003 rating decision.  The veteran 
was notified of the decisions and of his appellate rights, 
but did not appeal either denial. 

3.  Evidence received since the last final denial in 
September 2003 is not new and material.

4.  Diabetes mellitus is not currently service connected.  

5.  The veteran is not currently diagnosed as having diabetic 
retinopathy attributable to his period of active service, or 
due to a service-connected disability.

6.  The veteran is not currently diagnosed as having 
headaches attributable to his period of active service. 


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to Agent Orange 
exposure, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303 (2007).

2.  Diabetic retinopathy was not incurred in or aggravated by 
service, or proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

3.  The criteria for the grant of service connection for 
headaches have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003, June 2005, and February 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in August 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the June 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the respective VCAA notices were given prior to 
the appealed AOJ decisions.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  

VA is not required to schedule the veteran for a physical 
examination for his claimed headaches because the evidence 
does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based.  As such, the Board will not 
remand this case for a medical examination for the veteran's 
claim of headaches.  

The Board has considered the holding of Tetro v. Gober, 14 
Vet .App. 110 (2000), and other cases, wherein the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has a duty to request information and pertinent records 
from other Federal agencies, and records that are not in the 
custody of a Federal agency, when on notice that such 
information exists.  The duty to assist a veteran by 
obtaining records to support his claim still rests upon the 
veteran having identified them as relevant or requesting that 
VA obtain such records.  38 C.F.R. § 3.159(c)(3).  The 
veteran has not identified any Supplemental Security Income 
(SSI) or Social Security Administration (SSA) records as 
relevant to his claim.  The Board notes that he has submitted 
a SSA questionnaire regarding his diabetes mellitus, but has 
not indicated that there are any outstanding records of any 
relevance his claim located at the SSA.  As the veteran has 
not identified their relevance, the Board finds that a remand 
to obtain these records is not necessary.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

New and material evidence

The veteran was originally denied service connection for 
diabetes mellitus, to include as secondary to Agent Orange 
exposure, in a September 2001 rating decision.  Upon a 
request to reopen, the RO, in a September 2003 rating 
decision, declined to reopen the veteran's previously denied 
claim as no new and material evidence had been received.  The 
veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal either decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application submitted in June 2006, the 
veteran seeks to reopen his previously denied claim of 
service connection for diabetes mellitus.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final decision 
in September 2003 included, VA treatment records, dated from 
July 2002 to June 2003, and an August 2003 statement by the 
veteran.  The veteran's claim was not reopened as there was 
no evidence that the veteran served "in-country" in the 
Republic of Vietnam.  

Evidence received since September 2003 includes, VA treatment 
records and a SSA "Multiple Impairment Questionnaire."  The 
VA treatment records reflect treatment for diabetes mellitus, 
and there is no question that the veteran is currently 
diagnosed as having diabetes mellitus.  These records, 
however, are devoid of any reference to the veteran's 
diabetes mellitus having its onset in service or within a 
year following service discharge.  The records also are 
devoid of any finding that the veteran's diabetes mellitus 
had its onset during service on a direct basis.  

The SSA questionnaire indicated that the veteran currently 
has diabetes mellitus, but no mention was made to its 
possible relationship to service or alleged Agent Orange 
exposure.  

The February 2007 VA examination report reflects that the 
veteran served in the medical corps as a lab technician and 
performed medical evacuations in the Republic of Vietnam.  
The veteran's DD Form 214, however, reflects no service in 
the Republic of Vietnam.  Further, the veteran's foreign 
service was noted to be in Europe.  

There is no evidence of record to support the veteran's 
contention that he served in Vietnam.  In fact, in a May 2001 
VA Form 3101 Request for Information, it was noted that the 
veteran had no record of service in the Vietnam area.  As 
noted above, the evidence received subsequent to a final 
rating decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
veteran asserted in an August 2003 communication to VA that 
his DD Form 214 reflected in-country Vietnam service, and he 
also claimed Vietnam service from 1967 to 1968 in his June 
2005 claim.  The Board finds that the VA examination report 
indicating a history of the veteran participating in medical 
evacuations in the Republic of Vietnam is inherently false or 
untrue as it contradicts the veteran's DD Form 214 and 
subsequent VA Form 3101.  Further, there was no other 
evidence submitted to support the veteran's contention that 
he had service in Vietnam.  

Upon careful review of the evidence of record, the Board 
finds that the evidence submitted since September 2003 is 
new, as it was not before agency decision makers when 
rendering the prior final decision.  The evidence, however, 
is not material, as it does not speak to unestablished facts 
necessary to substantiate the claim-specifically, it does 
not reflect that the veteran either had in-country service in 
Vietnam, nor is there an opinion that the veteran's diabetes 
mellitus was directly related to the veteran's service.  

Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  There must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Diabetic retinopathy

The veteran contends that his currently diagnosed diabetic 
retinopathy is secondarily related to his diabetes mellitus, 
the latter of which he contended should be presumptively 
granted service connection.  

As noted in the section above, the veteran was previously 
denied service connection on a direct and presumptive basis 
for his diabetes mellitus in a September 2001 rating 
decision.  In this decision, the Board has found that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for diabetes mellitus.  
Therefore, the veteran's claim of diabetic retinopathy as 
secondarily related to diabetes mellitus is denied as he is 
not currently service connected for diabetes mellitus.  The 
issue before the Board is whether the veteran's currently 
diagnosed diabetic retinopathy is directly related to his 
service.

The veteran's SMRs are devoid of any treatment specifically 
for diabetic retinopathy or its related symptoms.  Upon 
enlistment, the veteran reported that he thought he may be 
colorblind and that he had poor vision and photophobia.  Upon 
induction , he was noted to have defective vision, myopia in 
both eyes, and sensitivity to light.  Upon discharge 
examination in June 1968, the veteran was noted to have eye 
trouble and wore glasses.  There was no residual eye 
disability noted upon service discharge.  

The veteran's post-service VA treatment records reflect a 
diagnosis of diabetic retinopathy in 2005.  These records do 
not attribute the veteran's diabetic retinopathy to anything 
other than his diabetes mellitus.  

In February 2007, the veteran underwent a VA examination for 
his eyes.  He was noted to have extremely poor vision in both 
eyes with a history of glaucoma and early cataracts.  
Following the examination, the veteran was diagnosed as 
having diabetes mellitus with a trace diabetic retinopathy, a 
nonorganic basis for the profound loss of vision and 
incipient cataracts.  The examiner indicated that the 
physical findings did not support the veteran's profound loss 
of vision, and he believed the loss of vision was on a 
nonorganic basis.  

Upon review of the evidence of record as outlined above, the 
Board finds that the veteran is not entitled to service 
connection for diabetic retinopathy on a direct basis.  
Although the veteran had some reported eye problems in 
service, these problems were not noted as being diabetic 
retinopathy or its related symptoms, nor was the veteran 
noted to have a residual eye disability upon service 
discharge.  The veteran was first noted to have diabetic 
retinopathy in 2005.  There is no medical opinion of record 
linking the veteran's currently diagnosed diabetic 
retinopathy to service.  Absent competent medical evidence 
linking the veteran's disability to service, service 
connection must also be denied on a direct basis.  


Headaches

The veteran seeks service connection for headaches.

The veteran's SMRs, including his enlistment examination and 
separation examination are devoid of any reference to 
complaints of headaches or any related disease or injury.  
Additionally, the veteran's post-service treatment records 
are also devoid of any reference to a diagnosis of, or 
treatment for, headaches.  The veteran is not currently 
diagnosed as having chronic headaches.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of chronic headaches.  Further, 
there is no evidence of record to reflect that the veteran 
sought treatment for headaches in service or following 
service discharge.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of chronic headaches related to the veteran's 
service, service connection must be denied.


ORDER

New and material evidence not having been received, the 
veteran's claim of service connection for diabetes mellitus 
remains denied.  

Service connection for diabetic retinopathy, to include as 
secondary to diabetes mellitus, is denied.

Service connection for headaches is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


